840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alan JONES, Petitioner-Appellant,v.Gene BORGERT, Respondent-Appellee.
No. 87-1400.
United States Court of Appeals, Sixth Circuit.
Feb. 19, 1988.

1
Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and S. ARTHUR SPIEGEL, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
Petitioner, a Michigan state prisoner, appeals the district court's judgment dismissing his 28 U.S.C. Sec. 2254 habeas corpus petition.


4
Petitioner was convicted by a jury of assault with intent to commit robbery, assault with intent to do great bodily harm, and felony firearm.  Petitioner raised the following claims in his habeas petition:  (1) prosecutorial misconduct;  (2) erroneous jury instructions;  and (3) ineffective assistance of counsel.  Upon review, we conclude the district court properly dismissed the petition for failure to exhaust available state remedies.


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, for the reasons set forth in the district court's opinions dated February 13, 1987 and March 31, 1987.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation